

REVOLVING PROMISSORY NOTE


 
Omaha, Nebraska
 
$7,000,000.00
Note Date: November 15, 2010
 
Maturity Date: June 1, 2011

 
On or before June 1, 2011.  Red Trail Energy, LLC ("Borrower"), promises to pay
to the order of First National Bank of Omaha ("BANK") at any of its offices in
Omaha, Nebraska the principal sum hereof, which shall be Seven Million and
no/100 ($7,000,000.00).  Dollars or so much thereof as may have been advanced by
BANK and Shown on the records of the Bank to be outstanding, under this Note and
the Construction Loan Agreement executed by the BANK and BORROWER dated as of
December 16, 2005, as it may, from time to time, be amended (the "LOAN
AGREEMENT").  Interest on the principal balance from time to time outstanding
will be payable at a rate equal to the three month LIBOR RATE plus four hundred
(400) basis points from time to time until maturity, and six hundred (600) basis
points in excess of said aggregate interest rate from time to time after
maturity whether by acceleration or otherwise.  Interest shall be calculated on
the basis of a 360-day year, counting the actual number of days elapsed.
Interest on this NOTE shall be payable monthly, as well as at
maturity.  Interest accruing on the principal balance outstanding hereunder
shall never accrue at a rate less than five (5%) percent per annum).


This note is executed pursuant to the LOAN AGREEMENT and is the REVOLVING NOTE
described therein.  The LOAN AGREEMENT contains additional terms of this Note,
including, but not limited to enumerated events of default, and the granting of
liens to secure BORROWER's performance.  All capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the LOAN AGREEMENT.


As provided in the LOAN AGREEMENT, upon any such enumerated default, BANK may
accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the LOAN AGREEMENT and are provided by law.  All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or release of any other party primarily or secondarily liable.


Executed as the Note Date set forth above.


 
 
Red Trail Energy, LLC, a North Dakota limited
liability company
       
 
 
By:
/s/ Mike Appert
 
 
Name: 
Mike Appert
 
 
Title:
Chairman
       

 
 
 

--------------------------------------------------------------------------------

 
 

   
And
             
By:
/s/ Jody Hoff
   
Name: 
Jody Hoff
   
Title:
Secretary

 
STATE OF NORTH DAKOTA
)
   
) ss
 
COUNTY OF STARK
)
 

 
On this   1    day of December, 2010, before me, the undersigned Notary Public
personally appeared Mike Appert, the Chairman of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.
 
DEELL HOFF
   
Notary Public
 
/s/ Deell Hoff
State of North Dakota
 
Notary Public
My Commission Expires Oct. 21, 2011
   



STATE OF NORTH DAKOTA
)
   
) ss
 
COUNTY OF STARK
)
 

 
On this   1    day of December, 2010, before me, the undersigned Notary Public
personally appeared Jody Hoff, the Secretary of Red Trail Energy, LLC, on behalf
of said entity, and each acknowledged that he executed the foregoing Amendment
to Loan Agreement as his voluntary act and deed and that of Red Trail Energy,
LLC.
 
DEELL HOFF
   
Notary Public
 
/s/ Deell Hoff
State of North Dakota
 
Notary Public
My Commission Expires Oct. 21, 2011
   

 
 
 

--------------------------------------------------------------------------------

 
 